DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 12/28/21 have been entered. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The new primary reference cited in the prior art rejection is Quigley (US 20020119271 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley (US 20020119271 A1), in view of Al-Mulhem (US 20140110134 A1).

Regarding claim 1, Quigley teaches a well logging tool comprising: 
(Fig 1, Para 0080 “spoolable composite tube 10”; the examiner notes that although Fig 1 is cited only as it relates to descriptions of the principle of operation, the embodiment of Fig 11 is relied upon) comprising: 
a core (Fig 1, Para 0083 the space in which energy conductor 70 is held) carrying power and data cables (Para 0083, energy conductor 70 conducts energy/power and “the sensor can communicate this signal on the energy conductor 70”, as stated above, the embodiment of Figure 11 is being relied upon, as seen there are a plurality of these conductors 70, 70A, 70B); 
a sheath (Fig 1, Para 0083, wall 74, including 14 and 12; “the composite layer 14 and the pressure barrier 12 constitute a wall 74”) surrounding the core (Para 0083, “energy conductor 70 is embedded within the wall 74”), the sheath comprising a fiber component encapsulated in a matrix material (Para 0092, “composite layer 14 can be formed of a number of plies, each ply having fibers disposed with a matrix”), wherein the matrix material has a maximum tensile elongation of greater than or equal to 5% and a glass transition temperature of at least 180 degrees F (Para 0092, “the matrix has […] has a maximum tensile elongation of at least 5% and has a glass transition temperature of at least 180 Degrees Fahrenheit.”); and 
a plurality of sensors embedded in the matrix material (Fig 11, plurality of sensors 72, 72a, 72b, are within the matrix material 14). 
	While Quigley teaches the power and data cables connect the plurality of sensors (Fig 11, cables 70, 70A, 70B, connect to the sensors 72, 72A, 72B), in the 
	In an alternate embodiment Quigley teaches connection to a surface for monitoring a well condition (Para 0140, “energy conductor provides a path for passing power, communication, data, or control signals from the surface down […] and the energy conductor can provide a signal communication path with a sensor 72 connected to the energy conductor 70”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the embodiment relied upon in Quigley by having the connection to a surface for monitoring a well condition as disclosed by the embodiment of Fig 12 of Quigley because it would allow for an operator or user to obtain information of downhole conditions to inform operation decisions.  
	Quigley as modified is silent on a vibrator tool configured to insert the well logging tool into a wellbore, wherein a vibration of the vibrator tool is caused by a motor that drives a gear with a motor shaft, and a weight is attached to the gear in a position off-center of the gear, and wherein a magnitude of vibration is controlled by adjusting a size of the weight or a position of the weight relative to the gear and the shaft.  
Al-Mulhem teaches a vibrator tool (Fig 3, vibrator 34) configured to insert the well logging tool into a wellbore (Fig 3, Para 0009 “vibrating the bottom hole assembly and tubing with the vibrating tool to reduce friction between the bottom hole assembly and tubing, and the wellbore”), wherein a vibration of the vibrator tool is caused by a motor that drives a gear with a motor shaft, and a weight is attached to (Para 0025, “a motor (not shown) drives a gear 36 with a motor shaft 38. A weight 40 is attached to the gear 36 in a position off-center from the center of the gear 36. When the motor spins the gear 36 at a high rate of speed, the off-center weight 40 causes a vibration. The magnitude of this vibration can be controlled by adjusting the size of the weight 40, or the position of the weight 40 relative to the gear 36 and the shaft 38”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Terry by having the recited vibratory tool as disclosed by Al-Mulhem to overcome frictional forces which make it difficult to insert wellbore tools into wells (Para 0004).   

Regarding claim 2, Quigley further teaches wherein the well logging tool has a cylindrical body (Abstract, the composite coiled tubing is a “tube” and thus cylindrical).  

Regarding claim 3, Quigley further teaches wherein the plurality of sensors are selected from the group consisting of acoustic sensors, optical sensors, mechanical sensors, electrical sensors, fluidic sensors, pressure sensors, temperature sensors, and chemical sensors (Claim 4, “said sensor is selected from the group consisting of acoustic sensors, optical sensors, mechanical sensors, electrical sensors, fluidic sensors, pressure sensors, temperature sensors, and chemical sensors.”).  

Regarding claim 6, Quigley further teaches wherein the fiber component comprises a plurality of fibers that are woven, braided, knitted, stitched, circumferentially wound, or helically wound (Para 0092, “fibers included in layer 14 can be woven, braided, knitted, stitched, circumferentially wound, or helically wound.”).  

Regarding claim 7, Quigley further teaches wherein the fibers comprise at least one material selected from the group consisting of stainless steel, glass, carbon, ceramic, aramid, nylon, polyester, and polyethylene (Para 0092, “braiding fibers, are formed of either nylon, polyester,”).  

Regarding claim 8, Quigley further teaches wherein the matrix material is selected from the group consisting of polyether ether ketone, polyether ketone, polyetherketoneketone, polyamide, polyethylene, polyurethane, polypropylene, polyphenylene sulfide, epoxy, phenolic, bismaleimide, ester, polyester, vinyl-ester, ceramic, and carbon (Para 0097, matrix material may be “a high elongation, high strength, impact resistant polymeric material such as epoxy”).  

Regarding claim 9, Quigley further teaches wherein the power and data cables are partially encapsulated by the matrix material (Para 0083, “energy conductor 70 is embedded within the wall 74”, Fig 11, there are a plurality of the cables seen. They are in the matrix material as defined).  

(Para 0092, “the matrix has a tensile modulus of at least 250,000 psi “). 

Regarding claim 15, Quigley teaches a system for monitoring a well condition, the system comprising: 
a well logging tool l (Fig 1, tool 10; the examiner notes that although Fig 1 is cited only as it relates to descriptions of the principle of operation, the embodiment of Fig 11 is relied upon) including a plurality of sensors (Fig 11, plurality of sensors 72, 72a, 72b); and 
wherein the well logging tool further comprises a spoolable composite tube (Fig 1, Para 0080 “spoolable composite tube 10”) comprising: 
a core (Fig 1, Para 0083 energy conductor 70) carrying power and data cables (Para 0083, energy conductor 70 conducts energy/power and “the sensor can communicate this signal on the energy conductor 70”, as stated above, the embodiment of Figure 11 is being relied upon, as seen there are a plurality of these conductors 70, 70A, 70B); 
a sheath surrounding the core (Fig 1, Para 0083, wall 74, including 14 and 12; “the composite layer 14 and the pressure barrier 12 constitute a wall 74”), the sheath comprising a fiber component encapsulated in a matrix material (Para 0092, “composite layer 14 can be formed of a number of plies, each ply having fibers disposed with a matrix”), wherein the matrix material has a maximum tensile elongation of greater than or equal to 5% and a glass transition temperature of at least (Para 0092, “the matrix has […] has a maximum tensile elongation of at least 5% and has a glass transition temperature of at least 180 Degrees Fahrenheit.”); and 
the plurality of sensors embedded in the matrix material (Fig 11, plurality of sensors 72, 72a, 72b, are within the matrix material 14). 
While Quigley teaches the power and data cables connect the plurality of sensors (Fig 11, cables 70, 70A, 70B, connect to the sensors 72, 72A, 72B), in the embodiment relied upon Quigley is not explicit on the connection to a surface for monitoring a well condition.
	In an alternate embodiment Quigley teaches connection to a surface for monitoring a well condition (Para 0140, “energy conductor provides a path for passing power, communication, data, or control signals from the surface down […] and the energy conductor can provide a signal communication path with a sensor 72 connected to the energy conductor 70”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the embodiment relied upon in Quigley by having the connection to a surface for monitoring a well condition as disclosed by the embodiment of Fig 12 of Quigley because it would allow for an operator or user to obtain information of downhole conditions to inform operation decisions.  
Quigley as modified is silent on a vibrator tool coupled to the well logging tool, the vibrator tool configured to insert the well logging tool into a wellbore, wherein a vibration of the vibrator tool is caused by a motor that drives a gear with a motor shaft, 
Al-Mulhem teaches a vibrator tool (Fig 3, vibrator 34) coupled to the well logging tool (Fig 3, vibratory tool 34 is coupled to the BHA/logging tool as a modification), the vibrator tool configured to insert the well logging tool into a wellbore (Fig 3, Para 0009 “vibrating the bottom hole assembly and tubing with the vibrating tool to reduce friction between the bottom hole assembly and tubing, and the wellbore”), wherein a vibration of the vibrator tool is caused by a motor that drives a gear with a motor shaft, and a weight is attached to the gear in a position off-center of the gear, and wherein a magnitude of vibration is controlled by adjusting a size of the weight or a position of the weight relative to the gear and the shaft (Para 0025, “a motor (not shown) drives a gear 36 with a motor shaft 38. A weight 40 is attached to the gear 36 in a position off-center from the center of the gear 36. When the motor spins the gear 36 at a high rate of speed, the off-center weight 40 causes a vibration. The magnitude of this vibration can be controlled by adjusting the size of the weight 40, or the position of the weight 40 relative to the gear 36 and the shaft 38”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Terry by having the recited vibratory tool as disclosed by Al-Mulhem to overcome frictional forces which make it difficult to insert wellbore tools into wells (Para 0004).   

(Abstract, the composite coiled tubing is a “tube” and thus cylindrical).  

Regarding claim 17, Quigley further teaches wherein the plurality of sensors are selected from the group consisting of acoustic sensors, optical sensors, mechanical sensors, electrical sensors, fluidic sensors, pressure sensors, temperature sensors, and chemical sensors (Claim 4, “said sensor is selected from the group consisting of acoustic sensors, optical sensors, mechanical sensors, electrical sensors, fluidic sensors, pressure sensors, temperature sensors, and chemical sensors.”).  

Regarding claim 20, Quigley further teaches wherein the matrix material has a tensile modulus of elasticity of at least 250,000 psi (Para 0092, “the matrix has a tensile modulus of at least 250,000 psi “). 

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley (US 20020119271 A1), in view of Al-Mulhem (US 20140110134 A1), further in view of Livescu (US 20180266238 A1)

Regarding claim 4, Quigley is silent on wherein the well logging tool further comprises one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition.
(Fig 1, Para 0017 and 0024, there is a downhole camera 30 seen at the far end of the tool in Fig 1, the tool is a part of a sensor package that may include pressure and temperature sensors used to supply additional downhole information to users).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Terry by having one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition as disclosed by Livescu because it would be a means for providing information regarding another downhole parameter which may be desired by an operator (Para 0003 of Livescu).

Regarding claim 18, Quigley is silent on wherein the well logging tool further comprises one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition.  
Livescu teaches wherein the well logging tool further comprises one or more cameras installed on a distal end of the tool to provide a live visual means to check a well condition (Fig 1, Para 0017 and 0024, there is a downhole camera 30 seen at the far end of the tool in Fig 1, the tool is a part of a sensor package that may include pressure and temperature sensors used to supply additional downhole information to users).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley (US 20020119271 A1), in view of Livescu (US 20180266238 A1), further in view of Al-Mulhem (US 20140110134 A1)

Regarding claim 14, Quigley teaches a method for monitoring a well condition, the method comprising: 
inserting a well logging tool (Fig 1, tool 10; the examiner notes that although Fig 1 is cited only as it relates to descriptions of the principle of operation, the embodiment of Fig 11 is relied upon) into a wellbore (Para 0152, “tubing 10 is inserted and removed from a well bore 36 located below the ground surface”), the well logging tool comprising: 
a spoolable composite tube (Fig 1, Para 0080 “spoolable composite tube 10”) comprising: 
a core (Fig 1, Para 0083 the space in which energy conductor 70 is held) carrying power and data cables (Para 0083, energy conductor 70 conducts energy/power and “the sensor can communicate this signal on the energy conductor 70”, as stated above, the embodiment of Figure 11 is being relied upon, as seen there are a plurality of these conductors 70, 70A, 70B); 
a sheath (Fig 1, Para 0083, wall 74, including 14 and 12; “the composite layer 14 and the pressure barrier 12 constitute a wall 74”) surrounding the core (Para 0083, “energy conductor 70 is embedded within the wall 74”), the sheath comprising a fiber component encapsulated in a matrix material (Para 0092, “composite layer 14 can be formed of a number of plies, each ply having fibers disposed with a matrix”), wherein the matrix material has a maximum tensile elongation of greater than or equal to 5% and a glass transition temperature of at least 180 degrees F (Para 0092, “the matrix has […] has a maximum tensile elongation of at least 5% and has a glass transition temperature of at least 180 Degrees Fahrenheit.”); and
a plurality of sensors embedded in the matrix material (Fig 11, plurality of sensors 72, 72a, 72b, are within the matrix material 14)
While Quigley teaches the power and data cables connect the plurality of sensors (Fig 11, cables 70, 70A, 70B, connect to the sensors 72, 72A, 72B), in the embodiment relied upon Quigley is not explicit on the connection to a surface for monitoring a well condition and receiving, in real-time, data pertaining to the monitored well condition on the surface.  
Livescu teaches the connection to a surface for monitoring a well condition (Para 0002, data from the BHA is received at the surface) and 
 (Para 0003, “transmit power and or data downhole to tools or devices and/or to obtain real-time data or information from downhole devices or tools”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Quigley by having the connection to a surface for monitoring a well condition and receiving, in real-time, data pertaining to the monitored well condition on the surface as disclosed by Livescu because it would allow for an operator or user to obtain information of downhole conditions to inform operation decisions.  
Quigley as modified is silent on a vibrator tool configured to insert the well logging tool into a wellbore, wherein a vibration of the vibrator tool is caused by a motor that drives a gear with a motor shaft, and a weight is attached to the gear in a position off-center of the gear, and wherein a magnitude of vibration is controlled by adjusting a size of the weight or a position of the weight relative to the gear and the shaft.  
Al-Mulhem teaches a vibrator tool (Fig 3, vibrator 34) configured to insert the well logging tool into a wellbore (Fig 3, Para 0009 “vibrating the bottom hole assembly and tubing with the vibrating tool to reduce friction between the bottom hole assembly and tubing, and the wellbore”), wherein a vibration of the vibrator tool is caused by a motor that drives a gear with a motor shaft, and a weight is attached to the gear in a position off-center of the gear, and wherein a magnitude of vibration is controlled by adjusting a size of the weight or a position of the weight relative to the gear and the shaft (Para 0025, “a motor (not shown) drives a gear 36 with a motor shaft 38. A weight 40 is attached to the gear 36 in a position off-center from the center of the gear 36. When the motor spins the gear 36 at a high rate of speed, the off-center weight 40 causes a vibration. The magnitude of this vibration can be controlled by adjusting the size of the weight 40, or the position of the weight 40 relative to the gear 36 and the shaft 38”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Terry by having the recited vibratory tool as disclosed by Al-Mulhem to overcome frictional forces which make it difficult to insert wellbore tools into wells (Para 0004).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676